McLennan, P. J. (dissenting):
This action was brought in Justice’s Court jointly against John Fox, Sr., and John Fox, Jr., upon a contract which John Fox, Jr., had duly executed and which John Fox, Sr., had guaranteed. Upon the trial before the justice, when the plaintiff offered such contract and guaranty in evidence, it was *373excluded upon the ground, apparently, that it involved separate causes of action. The defendants, or either of them, as I interpret the record, made no objection to the receipt of such contract and guaranty in evidence on the ground that the causes of action against each of such defendants were separate and distinct and could not properly be joined, but solely upon the ground that there was an improper joinder of parties defendant. The defendants were properly joined and the question of the improper joinder of causes of action not having been raised, the paper comprising the contract and guaranty should have been admitted in evidence. It was essential to the plaintiff that in the first step of the trial such paper be received. Upon its receipt it was entitled to make such claim against either of the defendants as the conditions or purport of such paper warranted. It having been excluded, of course it was not in position to recover against either of the defendants. It seems to me that the paper comprising such contract and guaranty was competent and should have been received in • evidence; that it was then open to the plaintiff to determine against which of the defendants it" would proceed and ask judgment, but that by the exclusion of the evidence it was prevented from asking judgment against either.
I conclude, therefore, that the County Court was right in reversing the judgment of nonsuit and in holding that the paper containing the contract and guaranty was competent.
Judgment of County Court reversed and judgment of Justice’s Court affirmed, with costs in this court and County Court to appellants.